                 Case 2:20-cv-00851-TSZ Document 135 Filed 09/21/20 Page 1 of 3



 1                                                                                 Judge Thomas S. Zilly

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9
       INTERNATIONAL BUSINESS MACHINES                    Case No. 2:20-cv-00851-TSZ
10     CORPORATION, a New York Corporation,
11
                              Plaintiff,                  NOTICE OF FILING OF PETITIONS
12               v.                                       FOR INTER PARTES REVIEW
13     ZILLOW GROUP, INC., a Washington
       Corporation, ZILLOW, INC., a Washington
14     Corporation,
15
                               Defendants.
16

17

18           Defendants Zillow Group, Inc. and Zillow, Inc. (“Zillow”) hereby notify the Court that on

19     September 18, 2020, Zillow filed Petitions for Inter Partes Review of three of the patents at issue

20     in this litigation:

21               U.S. Patent No. 7,076,443, Petition assigned No. IPR2020-01655;

22               U.S. Patent No. 8,315,904, Petition assigned No. IPR2020-01656; and

23               U.S. Patent No. 7,072,849, Petitions assigned Nos. IPR2020-01657 and IPR2020-

24                01658.

25   Dated: September 21, 2020.                        Respectfully submitted,

26
                                                       By: /s/ Katherine M. Peaslee
27                                                         Ian B. Crosby, WSBA 28461

      NOTICE OF FILING OF PETITION FOR IPR - 1                       SUSMAN GODFREY L.L.P.
      Case No. 2:20-cv-00851-TSZ                                     1201 Third Avenue, Suite 3800
                                                                     Seattle, WA 98101-3000
                                                                     Tel: (206) 516-3880; Fax: (206) 516-3883
     7374978v1/016074
               Case 2:20-cv-00851-TSZ Document 135 Filed 09/21/20 Page 2 of 3



 1                                                   icrosby@susmangodfrey.com
                                                     Daniel Shih, WSBA 37999
 2                                                   dshih@susmangodfrey.com
                                                     Katherine M. Peaslee, WSBA 52881
 3                                                   kpeaslee@susmangodfrey.com
                                                     SUSMAN GODFREY L.L.P.
 4                                                   1201 Third Avenue, Suite 3800
                                                     Seattle, WA 98101
 5                                                   Telephone: (206) 516-3880
                                                     Facsimile: (206) 516-3883
 6
                                                 Attorneys for Zillow Group, Inc. and Zillow, Inc
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      NOTICE OF FILING OF PETITION FOR IPR - 2                SUSMAN GODFREY L.L.P.
      Case No. 2:20-cv-00851-TSZ                              1201 Third Avenue, Suite 3800
                                                              Seattle, WA 98101-3000
                                                              Tel: (206) 516-3880; Fax: (206) 516-3883
     7374978v1/016074
               Case 2:20-cv-00851-TSZ Document 135 Filed 09/21/20 Page 3 of 3



 1
                                     CERTIFICATE OF SERVICE
 2
             I hereby certify that on September 21, 2020, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
 4
     counsel of record.
 5
                                                     /s/ Katherine M. Peaslee
 6                                                   Katherine M. Peaslee

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      NOTICE OF FILING OF PETITION FOR IPR - 3                      SUSMAN GODFREY L.L.P.
      Case No. 2:20-cv-00851-TSZ                                    1201 Third Avenue, Suite 3800
                                                                    Seattle, WA 98101-3000
                                                                    Tel: (206) 516-3880; Fax: (206) 516-3883
     7374978v1/016074
